                  UNITED STATES DISTRICT COURT

                  SOUTHERN DISTRICT OF GEORGIA

                       SAVANNAH DIVISION
UNITED STATES OF AMERICA          )
                                  )
     Plaintiff,                   )
                                  )
v.                                )          CV418-195
                                  )
1,550 AUTOMOTIVE GRILLES,         )
                                  )
     Defendant.                   )
                                  )

                                ORDER

     The Government moves to stay this civil forfeiture case in order to

accommodate related litigation in Delaware and before the United States

Court of Appeals for the Eleventh Circuit. Doc. 57. The purported owners

of the grilles at issue, LKQ Corporation and Keystone Automotive

Industries, Inc., oppose the stay. Doc. 58. On November 18, 2019, the

Court held a hearing on the motion, at which counsel presented their

arguments but no evidence was proffered or taken.        For the reasons

explained below, the Government’s motion is denied. Doc. 57.

     This case concerns the propriety of the seizure of the eponymous

automotive grilles by United States Customs and Border Protection

(CBP). Doc. 57 at 2. Broadly speaking, the Government contends that

these grilles are subject to forfeiture as counterfeit merchandise. At the
hearing, the Government explained that the propriety of the seizure, and

the viability of the forfeiture action, depends upon whether the

“authenticity” of the grilles is determined by patent or trademark

principles. The Government conceded that, construed as a patent dispute,

CBP lacked the authority to seize the grilles. A related case, currently

pending in the United States District Court for the District of Delaware,

involves the same question, albeit in a dispute between these defendants

and the intellectual property owners. See doc. 57 at 3. The Government,

therefore, argues that this case should be stayed pending the outcome of

the Delaware action, to avoid the possibility of inconsistent results.

     In addition to the Delaware action, there is currently a dispute before

the Eleventh Circuit about whether one of the parties there, FCA US, LLC

(“Chrysler”), should be allowed to intervene in this action. The District

Judge denied FCA’s motion to intervene, doc. 38, and it appealed that

denial, doc. 40. The Government suggests that this action should be

stayed pending the Eleventh Circuit’s ruling on the intervention appeal.

It contends that any progress made in this litigation would be undone, if

the Court of Appeals permits FCA’s intervention. Doc. 57 at 4. Although

the Government did not participate in the intervention argument before

                                     2
the District Court, at the hearing it clarified its position that intervention

should have been granted.

     The grilles’ purported owners argue, on the contrary, that neither

the pendency of the Delaware litigation nor the pendency of the

intervention appeal justify staying this case. See generally doc. 58. At the

hearing, the owners argued that, from their perspective, the Government’s

approach to these seizures has been dilatory. They contend that the

continued seizure of the grilles represents an ongoing economic hardship.

They also argue against the Government’s characterization of the

relationships among the various related cases. More on those arguments

below.

     Both parties agree on the law. “[A] [d]istrict [c]ourt has broad

discretion to stay proceedings as an incident to its power to control its own

docket.” Clinton v. Jones, 520 U.S. 681, 706-07 (1997) (citing Landis v.

North American Co., 299 U.S. 248, 254 (1936)). The Eleventh Circuit has

cautioned, however, that such discretion must be circumspect. See Ortega

Trujillo v. Conover & Co. Communications, Inc., 221 F.3d 1262, (11th Cir.

2000).   In Ortega Trujillo, the court found that a stay, pending the

conclusion of other litigation—albeit before Bahamian courts—was

                                      3
effectively indefinite, where a trial had not commenced and final

resolution would only occur after all appeals were exhausted. Id. at 1264.

The Court does not suppose that either the Delaware litigation or the

intervention appeal will progress unreasonably slowly. However, there is

no indication that either will resolve shortly. Although the uncertain

length of the proposed stay is not, in itself, dispositive, it does militate

against staying this action.

     The purported owners first argue that staying this case, pending the

resolution of the Delaware litigation, would be improper given the

Government’s previous argument that this case is meaningfully distinct

from the Delaware action. See doc. 58 at 9 (citing the Government’s

argument at doc. 19 at 12-15). They also argue that the Government’s

concerns about inconsistent judgments is belied by the fact that it will not

concede that any decision made by the District of Delaware would be

binding here. Id. at 10 (citing, inter alia., doc. 48 at 2). The Court also

notes that the risk of inconsistency cuts both ways; there is currently no

resolution to be inconsistent with. Thus, if this case resolves before the

Delaware litigation, that determination, not this one, would face the risk

of “inconsistency.” The tenuous connection between the results of the

                                     4
Delaware litigation and this action, combined with the effectively

indeterminate time that case will take to resolve, do not support a stay.

     The Government’s alternative argument, that this case should be

stayed pending the Eleventh Circuit’s disposition of FCA’s intervention

appeal, is equally unavailing. The owners point out that, regardless of

whether FCA is allowed to intervene, not all the grilles at issue implicate

FCA’s intellectual property. Doc. 58 at 10. Further, the District Court

has already found that FCA’s “interest is adequately represented by the

Government.” Doc. 38 at 8. FCA’s interest is not the whole of this case,

nor is that interest wholly unrepresented. Thus, it seems implausible that

no durable progress can be made while its status in this case is not finally

determined.

     Moreover,    whether    FCA’s       intellectual   property   rights   are

implicated, the owners’ property rights in the grilles, as against the

Government’s right to seize them, are directly at issue. Balanced against

that possible implication of rights, is the owners’ undisputed contention

that “each day that [their] goods are held by the Government is another

day that storage fees accrue on those goods.” Doc. 58 at 13-14. The owners

similarly point to, “the harm a stay may have to [their] business.” Id. at

                                     5
14. Again, the interests balancing in favor of a stay are, at best, tenuous

and speculative, while those balanced against it are immediate and

concrete. The discretionary scales, therefore, fall against a stay.

     Accordingly, the Government’s motion to stay this case is DENIED.

Doc. 57. The parties are DIRECTED to confer within thirty days of the

date of this Order and propose a schedule for discovery and dispositive

motions. Within fourteen days of their conference, the parties should

submit a joint status report.    They should, to the extent practicable,

structure their proposal to mitigate the disruption that might arise if the

Eleventh Circuit determines that FCA should be allowed to intervene. If

they are unable to agree, the status report should specifically identify the

issues of contention and briefly state their respective reasons.      Upon

receipt of the status report, the Court will determine if a scheduling

conference is necessary and issue a Scheduling Order as appropriate.

     SO ORDERED, this 12th day of December, 2019.

                                   _______________________________
                                     _________________________
                                   CHR
                                     RISTOPH E L. RAY
                                    HRISTOPHER
                                          PHER
                                          PH
                                   UNITED STATES MAGISTRATE JUDG
                                                             UDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                     6
